      Case 1:19-cv-00317-MKV-GWG Document 34 Filed 08/24/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 08/24/2020
 ROBERT LEE MURRAY, JR.,

                            Plaintiff,

                             -against-                                   1:19-cv-00317-MKV

 JENNIFER BOUCK, Parole Officer; ASHLEY JOHNSON,                                ORDER
 Parole Officer; ELVIS GUERRERO, Parole Officer; and
 MARCELLUS RANDOLPH, Senior Parole Officer,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Whereas this case has been assigned to me for all purposes, it is hereby,

       ORDERED that parties should file a joint status letter apprising the Court of the status of

the case on or before September 7, 2020. If Defendants are unable to communicate with Plaintiff

for the purpose of submitting a joint letter, they are instructed to file their own status letter and

state what attempts have been made to contact Plaintiff.

       The status letter should not exceed three pages and should be filed on ECF. It should, at a

minimum, inform the Court whether Defendants intend to move for dismissal under FRCP 41(b)

in accordance with the instructions provided by the Court on January 2, 2020, in an Order entered

by Judge Swain [ECF No. 33].

       The Court will mail a copy of this Order to the pro se Plaintiff at his last known address.



SO ORDERED.
                                                      _________________________________
Date: August 24, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
